DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11, 16 objected to because of the following informalities:  
Re claim 11, second paragraph, it is recommended the claim be amended: "…determines the outage when the secondary DC voltage is…" to correct grammar.
Re claim 16, second paragraph, it is recommended the claim be amended: "determining, by a control circuit, that [[a]] the power outage occurred on an alternating current (AC) power grid based on sensing a secondary direct current (DC) voltage derived from the AC power grid is approximately equal to a first specified threshold DC voltage", to prevent potential antecedent issues with the term introduced in the preamble and correct grammar.
Regarding all independent claims, it is generally advised that as currently drafted the relationship between the primary DC voltage and secondary DC voltage is at times vague without specific recitation of corresponding circuit structure/operation as to how the secondary is "derived from" the primary voltage, which under broadest reasonable interpretation of the claim language provides little limitation (e.g. there is no requirement for any voltage conversion structure/operation or for the voltages to be different, and a voltage at another point on the same DC rail could broadly be interpreted as derived from the rail). Additionally, it is also noted that the use of the terms "voltage supply" and "power supply" are potentially confusing at times as to what manner of structure is intended (i.e. whether some sort of regulator/converter is intended or just a general supply rail/line) and it is advised that their specific structure and/or function be explicitly recited as needed to avoid unintended broad interpretation. It is generally advised that introduction of a first power supply converting primary DC voltage to secondary DC voltage such as recited in claim 2 or similar would prevent potentially unintended interpretation of the claim limitations. In general, Applicant is also cautioned to ensure that reference to other voltages be introduced with relation to corresponding locations/inputs/outputs of the previously introduced components as well to avoid similar potential issues.
Regarding method claim 16, it is strongly advised that Applicant consider introduction of the relation between secondary DC voltage and primary DC voltage rail (or similar corresponding elements) such as by first power supply converting voltage of one to the other, for the reasons stated above, and also since failure to resolve the issue may potentially raise 112 issues with either clarity and/or corresponding written description support for the scope of the last paragraph which could present unclear or unsupported limitations without the missing context of how the utility meter circuit produces the secondary voltage from the primary DC voltage rail.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 1, 2, 6, 8, 10, 11, 14, 16 (and claims dependent thereon), the term “approximately equal” as used respectively in each claim is a relative term which renders the claim indefinite. The term “approximately equal” is not defined by the claim. Although the Specification appears to give an example of possible meaning of the relative term (corresponding PGPUB, US2022/0190635, [0038], [0044], and similar portions disclose approximately equal as "e.g., within 100 mV or another voltage value"), based on the current record it remains unclear if the term "approximately equal" is meant to be defined as "within 100mV" only, since the Specification vaguely mentions "another voltage value" could apply instead. The claims and Specification therefore do not provide a clear standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention based on the current record. For purposes of examination, the claims will be interpreted as referring to the respective conditions being where the respective voltage "is equal" to respective thresholds. Note that in the electrical circuit arts and in light of Applicant's Specification, there is a general understanding that a voltage being "equal" still implies at least some degree of measurement error, i.e. is not completely exact, as would be understood by those of ordinary skill. It is recommended Applicant amend the claims or otherwise ensure the claim limitation has specific and clear scope to those of ordinary skill as defined by the disclosure, and provide explanation of the intended limitation as appropriate.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattori (US5170070).
Re claim 10, as best understood, Hattori teaches a primary holdup circuit (see Hattori: Figs. 5-6, 8), comprising: 
one or more first capacitors (second capacitor <15>, see Figs. 5, 8) coupled to a primary direct current (DC) voltage rail (DC lines at input of switching means <2> and output of rectifier <18>, see Hattori: 10:44-61, 13:62-67, Figs. 5, 8) and configured to store energy from a primary DC voltage supply (rectifier <18>, see Hattori: 10:44-61, 13:62-67, Figs. 3, 5, 8 regarding second capacitor <15> arrangement to receive DC voltage from DC input power); 
a switch (second switching means <16>, see Hattori: 10:44-61, Figs. 5, 8) coupled to the one or more first capacitors; and 
a control circuit (second voltage comparator <11>) configured to control the primary holdup circuit, wherein the control circuit is configured to: 
determine that a secondary DC voltage (DC output voltage <VO>) derived from the primary DC voltage supply is approximately equal to a first specified threshold voltage (second reference voltage <VRR>); and 
generate a control signal (second voltage difference signal <ΔV1>) to cause the switch to turn on and cause the one or more first capacitors to release a portion of the energy stored in the one or more first capacitors to the primary DC voltage rail (see Hattori: 10:27-61, 11:7-13, 11:47-12:34, Figs. 5-6, 8 regarding second comparator <11> comparing output DC voltage <VO> converted from input DC voltage <VI> to second reference <VRR>, and in response to <VO> being equal or less than <VRR> closing second switch <16> to connect second capacitor <15> to the DC input to switching means <2> to allow for increased holding time of DC output). See Hattori: 4:17-53, 10:6-61, 11:7-13, 11:47-12:34, 13:62-67, Figs. 3, 5-6, 8.
Re claim 11, as best understood, Hattori teaches the primary holdup circuit of claim 10, wherein the control circuit is configured to generate the control signal when a power outage of an alternating current (AC) voltage from a power grid is determined, and wherein the control circuit determines the outage when secondary DC voltage is approximately equal to the first specified threshold voltage (see Hattori: 4:17-53, 10:27-61, 11:7-13, 11:47-12:34, Figs. 5-6, 8 regarding second comparator <11> comparing output DC voltage <VO> to second reference <VRR>, and in response to failure of AC input power voltage from AC lines/grid detecting <VO> being equal or less than <VRR> generating signal to close second switch <16>).
Re claim 12, as best understood, Hattori teaches the primary holdup circuit of claim 10, further comprising a detector circuit (switching control means <13>, see Hattori: 10:27-61, Figs. 5, 8 regarding switching control means coupled to control second switch <16> based on signal <ΔV1>) coupled to the switch and configured to control the switch based on the control signal from the control circuit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-7, 9, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Sobotka (US2015/0212122).
Re claim 1, as best understood, Hattori teaches an apparatus (see Hattori: Figs. 5-6, 8) comprising: 
a rectifier (rectifier <18>, see Hattori: 13:62-67, Figs. 5, 8 regarding providing rectifier to produce the DC input voltage as seen in Figs. 5, 8) configured to rectify alternating current (AC) voltage from a power grid (AC input power voltage to rectifier from corresponding AC lines/grid, see Hattori: 13:62-67, Figs. 5, 8) to generate a primary direct current (DC) voltage supply (input DC voltage <VI>); and 
primary holdup circuitry (see mapping below), including: 
one or more first capacitors (second capacitor <15>, see Figs. 5, 8) coupled to a primary DC voltage rail (DC lines at input of switching means <2> and output of rectifier <18>, see Hattori: 10:44-61, 13:62-67, Figs. 5, 8) and configured to store energy from the primary DC voltage supply (see Hattori: 10:44-61, 13:62-67, Figs. 3, 5, 8 regarding second capacitor <15> arrangement to receive DC voltage from DC input power); 
a switch (second switching means <16>, see Hattori: 10:44-61, Figs. 5, 8) coupled to the one or more first capacitors; and 
a control circuit (second voltage comparator <11>) configured to control the primary holdup circuitry, wherein the control circuit is configured to: 
determine that a secondary DC voltage of a secondary voltage supply (DC output voltage <VO>) derived from the primary DC voltage supply is approximately equal to a first specified threshold voltage (second reference voltage <VRR>); and 
generate a control signal (second voltage difference signal <ΔV1>) to cause the switch to turn on and cause the one or more first capacitors to release a portion of the energy stored in the one or more first capacitors to the primary DC voltage rail (see Hattori: 10:27-61, 11:7-13, 11:47-12:34, Figs. 5-6, 8 regarding second comparator <11> comparing output DC voltage <VO> converted from input DC voltage <VI> to second reference <VRR>, and in response to <VO> being equal or less than <VRR> closing second switch <16> to connect second capacitor <15> to the DC input to switching means <2> to allow for increased holding time of DC output). See Hattori: 4:17-53, 10:6-61, 11:7-13, 11:47-12:34, 13:62-67, Figs. 3, 5-6, 8.
Hattori does not explicitly disclose application of the power supply circuit with detection of input power failure and operation to maintain output voltage by temporary capacitor supplemental supply to a utility meter (note that the preamble of the claim is presently understood as providing general structural limitation). Sobotka, however, teaches that it is known in the art of backup power supply arrangements for utility meters to similarly provide power supply to corresponding utility meter loads which require capacitor temporary supplemental power supply in response to detection of input AC power failure (see Sobotka: [0150-0153], Fig. 3B). One of ordinary skill in the art would appreciate that the power supply circuit arrangement with capacitor connection arrangement and operation of Hattori presents an improved arrangement and/or a functionally equivalent arrangement for controllably maintaining output of the power supply by switching in capacitor energy supply in response to the detected input power outage (see Hattori: 5:55-6:6, 7:36-44, 10:56-61, 12:24-34, Figs. 5-6, 8 regarding the recited capacitor connection operation efficiently extending time power supply voltage is maintained after input power failure and more stable power failure detection) that may be applied to the utility meter power supply application of Sobotka. It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement or substitute the utility meter power supply arrangement of Sobotka (i.e. power supply circuits between AC power input <310> and loads/meter <116> being supplied) using the equivalent/improved power supply circuit of Hattori and yield the predictable result of providing equivalent means to provide temporary capacitor supplemented power to loads when input power has failed (see Sobotka: [0153], Fig. 3B and discussion of Hattori above). Note that at present the claim only nominally recites implementation in a utility meter without further details of relation of the meter's components in relation to the recited circuits, and a number of other cited prior art references similarly disclose general use of capacitor temporary power supply to power utility meter during power outages.
Re claim 2, as best understood, Hattori in view of Sobotka teaches the utility meter of claim 1, further comprising: a first power supply (Hattori: switching means <2>, transformer <3>, diodes <4,5>, inductor <6> operated as DC-DC converter, see Hattori: 2:3-37, 10:6-26, Fig. 5 regarding PWM switched DC-DC power supply conversion) coupled to the primary DC voltage rail and configured to convert the primary DC voltage of the primary DC voltage supply to the secondary DC voltage, and wherein the first power supply further is configured to resume operation in response to the one or more first capacitors releasing the portion of the energy to the primary DC voltage rail (see Hattori: 10:27-61, 11:7-13, 11:47-12:34, Figs. 5-6, 8 regarding connection of second capacitor <15> allowing for continued operation of switching power supply). Hattori does not explicitly discuss at what point the switching power supply will cease operation due to failure of its input power, although it is implied that at some point/arbitrary specified threshold voltage without input power it is unable to provide converted output power, i.e. ceases operation. Sobotka further teaches that it is known in the art of switching power supplies for the switching power supply to generally be configured to cease operation when the input primary DC voltage is approximately equal to a specified threshold voltage (see Sobotka: [0150], [0153], regarding switching regulator <316> having minimum acceptable voltage input value, and also generally shutdown of the meter and switching power supply if voltage is below a shutdown threshold). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teachings of Hattori and Sobotka by having the first power supply configured to cease operation when the primary DC voltage is approximately equal to a specified threshold voltage for purposes of ensuring the switching supply operates within its rated range or to correspond to shutdown operations when acceptable input power is no longer available (see Sobotka: [0150], [0153]).
Re claim 3, as best understood, Hattori in view of Sobotka teaches the utility meter of claim 2, wherein the control circuit discontinues the control signal when the first power supply resumes operation and causes the secondary DC voltage to exceed a second specified threshold voltage (second reference voltage <VRR>, see Hattori: 10:27-61, 11:7-13, 11:47-12:34, Figs. 5-6, 8 regarding second comparator <11> only sending signal <ΔV1> triggering operation of second switching means <16> when <VO> is below <VRR>, i.e. discontinued if power restored and <VRR> is exceeded).
Re claim 4, as best understood, Hattori in view of Sobotka teaches the utility meter of claim 1, further comprising a detector circuit (switching control means <13>, see Hattori: 10:27-61, Figs. 5, 8 regarding switching control means coupled to control second switch <16> based on signal <ΔV1>) coupled to the switch and configured to control the switch based on the control signal from the control circuit.
Re claims 6-7, as best understood, Hattori in view of Sobotka teaches the utility meter of claim 1, further comprising, a radio (see Sobotka: [0099], [0131] [0153] regarding meter including radio frequency communications to transmit data to head end and sending notification of power failure) configured to transmit communications including AC power outage notifications to a receiver, wherein the control circuitry is further configured to generate a signal to the radio to cause the radio to enter a low power mode between transmission attempts upon determining that the secondary DC voltage is approximately equal to the first specified threshold voltage (see Sobotka: [0153], Fig. 3A regarding corresponding detection circuity sending signal to control meter communications components to send last gasp, i.e. enter low power mode; see discussion of claim 1 above regarding obviousness of detecting outage by drop in secondary DC voltage as taught by Hattori; note the specific operations or definition of low power mode is not presently recited); wherein the receiver comprises a head-end system, another utility meter, or a mobile device (see Sobotka: [0099], [0131], [0153], Fig. 1A regarding communication to corresponding head end <118>).
Re claim 9, as best understood, Hattori in view of Sobotka teaches the utility meter of claim 1. Hattori teaches the switch may be a transistor (see Hattori: Figs. 5, 8 regarding second switching means <16> represented by symbol for a BJT), but does not explicitly discuss other implementations of the switch. Official Notice is hereby taken that it is very well known in the art of electric switching components that MOSFETs are well-known equivalent means for providing controlled electronic switch connection in response to applied control signal, similar to a BJT. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the second switching means of Hattori with a known metal-oxide- semiconductor field-effect transistor (MOSFET) to yield the predictable result of providing equivalent means to implement a controlled electric switch.
Re claim 16, as best understood, Hattori in view of Sobotka teaches a method of operating a utility meter (see discussion of claim 1 regarding obviousness of integration of power supply circuit of Hattori to a utility meter as taught by Sobotka) during a power outage, the method comprising: 
determining, by a control circuit (Hattori: second voltage comparator <11>), that a power outage occurred on an alternating current (AC) power grid (AC input power voltage to rectifier from corresponding AC lines/grid, see Hattori: 13:62-67, Figs. 5, 8; see also similarly Sobotka: [0150], Fig. 3B regarding AC power <310> failure) based on sensing a secondary direct current (DC) voltage (DC output voltage <VO>) derived from the AC power grid approximately equal to a first specified threshold DC voltage (second reference voltage <VRR>; see Hattori: 10:27-61, 11:7-13, 11:47-12:34, Figs. 5-6, 8 regarding second comparator <11> comparing output DC voltage <VO> converted from rectified AC input power, to second reference <VRR>, <VO> being equal or less than <VRR> indicating input power failure); 
generating, by the control circuit, a control signal (second voltage difference signal <ΔV1>) to a primary holdup circuit comprising one or more first capacitors (second capacitor <15>, see Figs. 5, 8) coupled to a primary DC voltage rail (DC lines at input of switching means <2> and output of rectifier <18>, see Hattori: 10:44-61, 13:62-67, Figs. 5, 8) and configured to store energy from a primary voltage supply (DC voltage supply of rectifier <18>, see Hattori: 10:44-61, 13:62-67, Figs. 3, 5, 8 regarding second capacitor <15> arrangement to receive DC voltage from DC input power), and a switch (second switching means <16>, see Hattori: 10:44-61, Figs. 5, 8) coupled to the one or more first capacitors, 
wherein the control signal causes the switch to discharge energy from the one or more first capacitors coupled to the primary DC voltage rail, and 
wherein the energy discharged to the primary DC voltage rail causes a secondary voltage (either voltage <VO> or <V1>) to be generated (see Hattori: 10:27-61, 11:7-13, 11:47-12:34, Figs. 5-6, 8 regarding in response to <VO> being equal or less than <VRR> providing signal <ΔV1> to control closing second switch <16> to connect second capacitor <15> to the DC input to switching means <2> to provide voltage to DC rail <VI> and allow for increased holding time of DC output voltage <VO> from operation of switching means <2>). See Hattori: 4:17-53, 10:6-61, 11:7-13, 11:47-12:34, 13:62-67, Figs. 3, 5-6, 8.
Re claim 17, as best understood, Hattori in view of Sobotka teaches the method of claim 16, further comprising discontinuing the control signal when the secondary voltage exceeds a second specified threshold voltage (second reference voltage <VRR>, see Hattori: 10:27-61, 11:7-13, 11:47-12:34, Figs. 5-6, 8 regarding second comparator <11> only sending signal <ΔV1> triggering operation of second switching means <16> when <VO> is below <VRR>, i.e. discontinued if power restored and <VRR> is exceeded).
Re claim 18, as best understood, Hattori in view of Sobotka teaches the method of claim 16, further comprising generating a second control signal when the secondary voltage exceeds a second specified threshold voltage, wherein the second control signal is operable to activate a radio (see Sobotka [0099], [0131], [0153] regarding meter communication via radio, controlled to communicate/be activated before power failure, i.e. before output voltage drops below threshold as taught by Hattori).
Re claim 19, as best understood, Hattori in view of Sobotka teaches the method of claim 16, further comprising activating a switching power supply (Hattori: switching means <2>, transformer <3>, diodes <4,5>, inductor <6> operated as DC-DC converter, see Hattori: 2:3-37, 10:6-26, Fig. 5 regarding PWM switched DC-DC power supply conversion) when a voltage on the primary DC voltage rail exceeds a specified threshold voltage resulting from the energy discharged from the one or more first capacitors (see Hattori: 10:27-61, 11:7-13, 11:47-12:34, Figs. 5-6, 8 regarding connection of second capacitor <15> allowing for continued operation of switching power supply while above some voltage threshold; see also Sobotka: [0150], [0153], regarding switching regulator having minimum acceptable voltage input value).
Re claim 20, as best understood, Hattori in view of Sobotka teaches the method of claim 16, wherein the control circuit enters a low-power mode prior to generating the control signal to the primary holdup circuit (see Hattori: 10:19-61, 11:7-64, Figs. 5-6, 8 regarding control circuit including PWM means <9>, first comparator <8>, voltage range expansion means <12> operating differently, i.e. low-power mode, when output voltage <VO> begins dropping under <VR> but before dropping under <VRR>; note the claim does not recite further detail of the low-power mode).



Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Sobotka, as applied respectively above, further in view of Mimlitz (US11041738). Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Mimlitz (US11041738).
Re claim 5, as best understood, Hattori in view of Sobotka teaches the utility meter of claim 4, but does not explicitly discuss further details of the detector circuit for controlling the switch or use of a pulse waveform although generally voltage signal pulses are used to controllably turn on the switch (see Hattori: 10:27-55, Figs. 5-6, 8). Mimlitz, however, teaches that it is known in the art of utility meter power circuits that electronic control to trigger turning on a transistor may be implemented using a control signal as pulse waveform with corresponding detector circuit configured to receive the control signal and cause the switch to turn on after a time period determined by a frequency and a duty cycle of the pulse waveform (see Mimlitz: 8:1-30, Fig. 8 regarding known arrangement to turn on transistor <48> in response to clock/pulse signal applied to peak detector <38> with RC circuit and clamp to accumulate sufficient voltage to bias gates of transistors <46,48> to turn on; note the frequency and duty cycle of the clock signal inherently affects how quickly the transistors turn on since they affect how quickly voltage sufficient to bias the gates accumulates). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the switch activating circuit of Hattori in view of Sobotka with the known, equivalent switch activating circuit taught by Mimlitz for purposes of providing equivalent means to allow electronic turn-on of a transistor by electric signaling from another component in the system (see Hattori: 10:27-55, Fig. 5; Mimlitz: 8:1-30, Fig. 8).
Re claim 13, as best understood, Hattori teaches the primary holdup circuit of claim 12, but does not explicitly discuss further details of the detector circuit for controlling the switch or use of a pulse waveform although generally voltage signal pulses are used to controllably turn on the switch (see Hattori: 10:27-55, Figs. 5-6, 8). Mimlitz, however, teaches that it is known in the art of utility meter power circuits that electronic control to trigger turning on a transistor may be implemented using a control signal as pulse waveform with corresponding detector circuit configured to receive the control signal and cause the switch to turn on after a time period determined by a frequency and a duty cycle of the pulse waveform (see Mimlitz: 8:1-30, Fig. 8 regarding known arrangement to turn on transistor <48> in response to clock/pulse signal applied to peak detector <38> with RC circuit and clamp to accumulate sufficient voltage to bias gates of transistors <46,48> to turn on; note the frequency and duty cycle of the clock signal inherently affects how quickly the transistors turn on since they affect how quickly voltage sufficient to bias the gates accumulates). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the switch activating circuit of Hattori with the known, equivalent switch activating circuit taught by Mimlitz for purposes of providing equivalent means to allow electronic turn-on of a transistor by electric signaling from another component in the system (see Hattori: 10:27-55, Fig. 5; Mimlitz: 8:1-30, Fig. 8).



Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Sobotka, as applied respectively above, further in view of Ramirez (US2004/0128085). Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Ramirez (US2004/0128085).
Re claim 8, as best understood, Hattori in view of Sobotka teaches the utility meter of claim 1, and the control circuit generally further configured to generate a signal to other components upon determining that the secondary DC voltage is approximately equal to the first specified threshold voltage due to input power outage (see Hattori: 10:27-55, Figs. 5, 8 regarding drop in <VO> below threshold <VRR> generating power failure signal which may also be provided to the equipment being supplied). Hattori in view of Sobotka do not explicitly disclose further providing switching circuitry configured to disconnect auxiliary circuitry of the utility meter based on the signal received from the control circuit. Ramirez, however, teaches that it is known in the art of utility meter power supply arrangements to further providing switching circuitry configured to disconnect auxiliary circuitry of the utility meter upon detecting power outage (see Ramirez: [0045], [0049], [0065-0067], Figs. 2, 6 regarding disconnection of other optional peripheral devices <31> from the meter power supply in response to detected power outage). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hattori in view of Sobotka to incorporate the teachings of Ramirez by providing additional switching circuitry to disconnect auxiliary circuitry in response to detection of power outage (i.e. by the threshold operation taught by Hattori) for purposes of allowing the meter to disconnect lower priority components and conserve power supply for higher priority initial functions during an outage (see Ramirez: [0045], [0065-0067]).
Re claim 14, as best understood, Hattori teaches the primary holdup circuit of claim 10, and the control circuit generally further configured to generate a signal to other components upon determining that the secondary DC voltage is approximately equal to the first specified threshold voltage due to input power outage (see Hattori: 10:27-55, Figs. 5, 8 regarding drop in <VO> below threshold <VRR> generating power failure signal which may also be provided to the equipment being supplied). Hattori does not explicitly disclose further providing switching circuitry configured to disconnect auxiliary circuitry of the utility meter based on the signal received from the control circuit. Ramirez, however, teaches that it is known in the art of utility meter power supply arrangements to further providing switching circuitry configured to disconnect auxiliary circuitry of the utility meter upon detecting power outage (see Ramirez: [0045], [0049], [0065-0067], Figs. 2, 6 regarding disconnection of other optional peripheral devices <31> from the meter power supply in response to detected power outage). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hattori to incorporate the teachings of Ramirez by providing additional switching circuitry to disconnect auxiliary circuitry in response to detection of power outage (i.e. by the threshold operation taught by Hattori) for purposes of allowing the apparatus receiving power supply to disconnect lower priority components and conserve power supply for higher priority initial functions/components during an outage (see Ramirez: [0045], [0065-0067]).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori.
Re claim 15, as best understood, Hattori teaches the primary holdup circuit of claim 10, and teaches the switch may be a transistor (see Hattori: Figs. 5, 8 regarding second switching means <16> represented by symbol for a BJT), but does not explicitly discuss other implementations of the switch. Official Notice is hereby taken that it is very well known in the art of electric switching components that MOSFETs are well-known equivalent means for providing controlled electronic switch connection in response to applied control signal, similar to a BJT. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the second switching means of Hattori with a known metal-oxide- semiconductor field-effect transistor (MOSFET) to yield the predictable result of providing equivalent means to implement a controlled electric switch. 

Conclusion
In summary, it is recommended Applicant consider the cited prior art which appears to suggest the basic holdup circuit connecting capacitor to input of switched power supply in response to output voltage dropping below a threshold due to input power outage is known. Additionally, basic application to meter power supplies would appear obvious to those of ordinary skill. It is recommended Applicant ensure that the claims all clearly require at least the basic circuit arrangement and operation of the holdup circuit (i.e. power supply/converter, comparison of its output voltage/secondary voltage to the threshold, control switched connection and discharge of capacitor to its input/primary voltage), and then recitation of further details of particular manner of integration with the components/operations unique to the utility meter application beyond what is suggested by the prior art (for example, details of particular switch driving circuit using pulse waveform, peak detector, RC in context of galvanic isolation together with that across the power supply via coupling inductor, power supply switching control signal; or details of combined operations/sequence for connecting/operating meter radio and other auxiliary circuitry at particular voltage thresholds). Explanation should be provided as to how particular combination of claimed features would be nonobvious, and claim language ensured to clearly correspond to the intended features under broadest reasonable interpretation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836